Exhibit 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective as of the 11th day of May, 2017 (the “Effective Date”) by and between GulfMark Offshore, Inc., a Delaware corporation (the “Company”), and Quintin V. Kneen (the “Executive”). W I T N E S S E T H : WHEREAS , the Executive previously entered an employment agreement with GulfMark Americas, Inc. on October 14, 2009 (the “Employment Agreement”); and WHEREAS, the Company has determined to assume the obligations of GulfMark Americas, Inc. under the Employment Agreement and to amend and restate the Employment Agreement under the form of this Agreement; and WHEREAS, the Company and the Executive have agreed to amend and restate the Employment Agreement under the form of this Agreement to (1) provide that the Company has assumed the obligations of the GulfMark Americas, Inc. under the Employment Agreement, (2) the reflect the Executive’s current position with the Company, and (3) to reflect the Executive’s current base salary; and NOW, THEREFORE, in order to accomplish these objectives, and in consideration of the mutual covenants and agreements set forth herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, agree as follows: 1.
